DETAILED ACTION
Claims 11-24 are pending.  Claims 1-10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Paul A. Fournier (Reg. No.41,023) on July 27, 2022.
The application has been amended as follows:

Listing of Claims:
Claims 1-10 (Cancelled)
 
Claim 11.  (Currently Amended)  A state display device for a plant for displaying a state of the plant in operation, the device comprising:
        a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
        an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
        a processing device including a processor,
        wherein the processing device is configured to cause the processor to execute a program to function as 
        a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device[[,]]; and
        a correction unit for correcting the first parameter such that at least the second parameter is matched with a reference value or such that at least one parameter except the second parameter is matched with a reference value,
wherein the processor executing the program is configured to display[[,]] corrected first parameter[[,]] on the display device, the temporal change of the corrected first parameter indicating how the first parameter changes over time provided that at least the second parameter remains the same, and wherein the processor executing the program is configured to accept a selection input of the first period and the second period via the input device in the temporal change of the corrected first parameter displayed on the display device, or 
wherein the processor executing the program is configured to display [[and]] the correlation between the corrected first parameter and the second parameter on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same




            
Claim 12.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the processing device is configured to cause the processor to execute the program to function as:
        a first approximate function calculation unit for calculating a first approximate function representing an approximate function with respect to the correlation between the first parameter and the second parameter in the first period; and
        a second approximate function calculation unit for calculating a second approximate function representing an approximate function with respect to the correlation between the first parameter and the second parameter in the second period, and
        wherein the processor executing the program is configured to display, on the display device, a graph of the first approximate function calculated by the first approximate function calculation unit and a graph of the second approximate function calculated by the second approximate function calculation unit.
 
Claim 13.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the processing device is configured to cause the processor to execute the program to function as a difference calculation unit for calculating a difference of the first parameter between the first period and the second period in a specified range of the second parameter if the specified range of the second parameter is input via the input device, and
        wherein the processor executing the program is configured to display the calculated difference on the display device.
 
Claim 14.  (Currently Amended)  A state display device for a plant for displaying a state of the plant in operation, the device comprising:
a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
a processing device including a processor,
wherein the processing device is configured to cause the processor to execute a program to function as: 
a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device; and
        a 
        wherein the processor executing the program is configured to display the temporal change of the corrected first parameter on the display device, the temporal change of the corrected first parameter indicating how the first parameter changes over time provided that at least the second parameter remains the same, and
        wherein the processor executing the program is configured to accept a selection input of the first period and the second period via the input device in the temporal change of the corrected first parameter displayed on the display device.
 
Claim 15.  (Currently Amended)  A state display device for a plant for displaying a state of the plant in operation, the device comprising:
a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
a processing device including a processor,
wherein the processing device is configured to cause the processor to execute a program to function as: 
a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device; and
        a 
        wherein the processor executing the program is configured to display the correlation between the corrected first parameter and the second parameter on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same.
 
Claim 16.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the processor executing the program is configured to display, on the display device, the temporal change of the first parameter before correction, the temporal change of the first parameter after correction, or the temporal change of each of the first parameter before correction and the first parameter after correction to be switchable therebetween, in accordance with a display instruction input by the input device.
 
Claim 17.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the second parameter includes a load of the plant.
 
Claim 18.  (Previously Presented)  The state display device for the plant according to claim 14,
        wherein the processor executing the program is configured to display, on a display screen of the display device, both the temporal change of the first parameter, and the correlation between the first parameter and the second parameter in each of the first period and the second period.Claim 19.  (Currently Amended)  The state display device for the plant according to claim 11,
wherein the processor executing the program is configured to display, on [[the]] a display screen of the display device, both a graph showing the temporal change of the first parameter, and a graph showing the correlation between the first parameter and the second parameter in each of the first period and the second period.Claim 20.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the plant includes a thermal power generation facility,
        wherein the first parameter includes thermal efficiency of the thermal power generation facility, and
        wherein the second parameter includes a power generation output of the thermal power generation facility.
 
Claim 21.  (Previously Presented)  The state display device for the plant according to claim 11,
        wherein the plant includes a compressor, and
        wherein each of the first parameter and the second parameter is any one of a temperature of air sucked in the compressor, a pressure ratio of a suction side and a discharge side of the compressor, an angle of an inlet guide vane of the compressor, a rotation speed of the compressor, or compression efficiency of the compressor.
 
Claim 22.  (Previously Presented)  A state display method for a plant for displaying a state of the plant in operation with a state display device which includes: a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant; an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and a processing device including a processor, the method comprising causing the processor to execute a program to perform steps of:
        displaying, on a display device, a temporal change of a first parameter representing an operation state of the plant; 
        displaying, on the display device, a correlation between the first parameter and a second parameter in each of a first period and a second period different from the first period in the temporal change of the first parameter, the first period and the second period being respectively selected and input by the input device; and
correcting the first parameter such that at least one parameter except the second parameter is matched with a reference value,
wherein the correlation between the corrected first parameter and the second parameter is displayed on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same.
 
Claim 23.  (Previously Presented)  The state display method for the plant according to claim 22,
        wherein both the temporal change of the first parameter, and the correlation between the first parameter and the second parameter in each of the first period and the second period are displayed on a display screen of the display device.
 
Claim 24.  (Previously Presented)  The state display method for the plant according to claim 23,
        wherein both a graph showing the temporal change of the first parameter, and a graph showing the correlation between the first parameter and the second parameter in each of the first period and the second period are displayed on the display screen.
REASONS FOR ALLOWANCE
Claims 11-24 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While the English translation of  Koda et al. Japanese Patent Publication JP 2012021487 teaches state display device for a plant displaying correlations between parameters for different time periods, Kusumi et al. U.S. Patent Publication No. 20160252015 teaches an input device for inputting time periods, Engstrom et al. U.S. Patent No.  4827723 and Pak et al. U.S. Patent No. 5247791 teach a thermal power generation facility and compressors, Shibuya et al. U.S. Patent Publication No. 20140039834 teaches an equipment-condition monitoring method adopting a sensitive and fast anomaly detection technique and an equipment-condition monitoring apparatus and Prasad et al. ‘A Novel Performance Monitoring Strategy for Economical Thermal Power Plant Operation’ IEEE Transactions on Energy Conversion, Vol. 14, No. 3, pages 802-809, September 1999 teaches an integrated performance monitoring strategy is proposed to economize the operation of a thermal power plant.
None of these references taken either alone or in combination with the prior art of record discloses a state display device for a plant for displaying a state of the plant in operation, the device comprising:
        a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
        an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
        a processing device including a processor,
        wherein the processing device is configured to cause the processor to execute a program to function as 
        a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device[[,]]; and
        a correction unit for correcting the first parameter such that at least the second parameter is matched with a reference value or such that at least one parameter except the second parameter is matched with a reference value,
wherein the processor executing the program is configured to display[[,]] corrected first parameter[[,]] on the display device, the temporal change of the corrected first parameter indicating how the first parameter changes over time provided that at least the second parameter remains the same, and wherein the processor executing the program is configured to accept a selection input of the first period and the second period via the input device in the temporal change of the corrected first parameter displayed on the display device, or 
wherein the processor executing the program is configured to display [[and]] the correlation between the corrected first parameter and the second parameter on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same, as in independent claim 11, or
a state display device for a plant for displaying a state of the plant in operation, the device comprising:
a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
a processing device including a processor,
wherein the processing device is configured to cause the processor to execute a program to function as: 
a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device; and
        a 
        wherein the processor executing the program is configured to display the temporal change of the corrected first parameter on the display device, the temporal change of the corrected first parameter indicating how the first parameter changes over time provided that at least the second parameter remains the same, and
        wherein the processor executing the program is configured to accept a selection input of the first period and the second period via the input device in the temporal change of the corrected first parameter displayed on the display device, as in independent claim 14, or 
a state display device for a plant for displaying a state of the plant in operation, the device comprising:
a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant;
an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and
a processing device including a processor,
wherein the processing device is configured to cause the processor to execute a program to function as: 
a depiction unit for displaying the temporal change of the first parameter on the display device, and for displaying, on the display device, the correlation between the first parameter and the second parameter in each of the first period and the second period input via the input device; and
        a 
        wherein the processor executing the program is configured to display the correlation between the corrected first parameter and the second parameter on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same, as in claim 15, or
a state display method for a plant for displaying a state of the plant in operation with a state display device which includes: a display device for displaying a temporal change of a first parameter representing an operation state of the plant, and a correlation between the first parameter and a second parameter representing an operation state of the plant; an input device for respectively selecting and inputting a first period and a second period different from the first period in the temporal change of the first parameter; and a processing device including a processor, the method comprising causing the processor to execute a program to perform steps of:
        displaying, on a display device, a temporal change of a first parameter representing an operation state of the plant; 
        displaying, on the display device, a correlation between the first parameter and a second parameter in each of a first period and a second period different from the first period in the temporal change of the first parameter, the first period and the second period being respectively selected and input by the input device; and
correcting the first parameter such that at least one parameter except the second parameter is matched with a reference value,
wherein the correlation between the corrected first parameter and the second parameter is displayed on the display device, the correlation between the corrected first parameter and the second parameter indicating how the second parameter changes as the first parameter changes provided that the at least one parameter except the second parameter remains the same, as in independent claim 22.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
With regard to 35 U.S.C. § 101, it is noted that the claims set forth the solution to a technical problem recited in the specification, the solution being a very specific non-conventional way of displaying plant data for the user to interact with, and are thus considered to at least recite a specific technological improvement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119